In the original consideration of this case, I concurred in the view of the Chief Justice as to waiver, under the authority of the Crumley case. At that time I did not note the differentiation of that case from this, as subsequently pointed out by Mr. Justice Hydrick in an additional paragraph to his opinion. Upon reconsideration of the point involved, in the light of that distinction, I am satisfied that the facts of this case differentiate it from the Crumley case, and for that reason I have withdrawn my concurrence in the opinion of the Chief Justice, and have concurred in the opinion of Mr. Justice Hydrick.